DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 10/12/2022.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Upon reconsideration, further rejections are required. Examiner left several messages for Applicants’ representative, Julie Lake to advance prosecution, but was unable to reach her.
Election/Restrictions
Groups I and II have been rejoined, and thus the restriction requirement mailed on 2/8/22 was previously withdrawn. 
Applicant’s election of the species: 

    PNG
    media_image1.png
    550
    863
    media_image1.png
    Greyscale
drawn to claims 1, 12 and 13-14.
					Status of the claims
	Claims 1-14 were pending in the application.  Claim 1 has now been amended. Claims 2-4 have now been cancelled. Claims 5-11 are withdrawn as not drawn to the elected species. Claims 1, 12-14 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" in page 4, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zion et al. (“Zion”, US 2011/0281791).
US 2011/0281791 Al teaches a conjugate comprising an insulin molecule conjugated via
conjugate framework of formula I (paragraphs [0194]-[0211)):

    PNG
    media_image2.png
    279
    566
    media_image2.png
    Greyscale

wherein
each occurrence of A-T represents a potential branch or repeat within the conjugate;
each occurrence of A is independently a covalent bond, a carbon atom, a heteroatom, or an optionally substituted group selected from the group consisting of acyl, aliphatic, heteroaliphatic, aryl, heteroaryl,
and heterocyclic;
each occurrence of T is independently a covalent bond or a bivalent, straight or branched, saturated or unsaturated, optionally substituted C1-39 hydrocarbon chain wherein one or more methylene units of T are optionally and independently replaced by -O-, -S-, -N(R)-, -C(Q)-, -C(O)O-, -OC(O)-, -N(R)C(O)-, -C(O)N(R)-, -S(O)-, -S(O)2-, -N(R)SO2-, -SO2N(R)--, a heterocyclic group, an aryl group, or a heteroaryl group;
each occurrence of R is independently hydrogen, a suitable protecting group, or an acyl moiety, arylalkyl moiety, aliphatic moiety, aryl moiety, heteroaryl moiety, or heteroaliphatic moiety;
-B is -T-LB-X;
each occurrence of X is independently a ligand that includes a saccharide;
each occurrence of LB is independently a covalent bond or a group derived from the
covalent conjugation of a T with an X;
-D is -T-LD-W';
W1 is an insulin molecule;
each occurrence of LD is independently a covalent bond or a group derived from the
covalent conjugation of a T with a W;
k is an integer from 1 to 12, inclusive;
each occurrence of p is independently an integer from 1 to 5, inclusive; and
each occurrence of n is independently an integer from 0 to 5, inclusive; and
each occurrence of m is independently an integer from 1 to 5, inclusive; and
each occurrence of v is independently an integer from 0 to 5, inclusive, with the proviso that within each k-branch at least one occurrence of n is > 1 and at least one occurrence of v is > 1.
With respect to instant claims 1 and 2, formula I of Zion reads at least upon Formulas II-IV of claim 1, when n is 0, wherein A, T and T’ are covalent bonds or bonds, wherein Rp and Rp’ is H. 
MPEP § 2131.03(II) states that a 35 U.S.C. 102 and 103 combination rejection is permitted when
the ranges disclosed in the reference and claimed by applicant overlap in scope but the reference does
not contain a specific example within the claimed range.
	In the instant case, the definition of T disclosed in the reference, C1-39 fatty chain,
overlaps with the claimed range, C8-30 fatty chain. The reference does not contain a specific example
within the claimed range.
The rationale for anticipation is that there is no allegation of criticality or any evidence
demonstrating any difference across the range. As a result, the prior art disclosure C1-30 hydrocarbon
chain includes the claimed range of C8-30 fatty chain with sufficient specificity.
The rationale for obviousness is that in the case where the claimed ranges “overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists as in MPEP § 2144.05(1).
With respect to instant claim 1, the formula I of Zion reads upon formulas II-IV when n is 0-5, Rp is H and T and T’ and A are covalent bonds. 
With respect to claim 13, Zion teaches a method of treating hyperglycemia comprising administering the conjugate (paragraph [0330)).
With respect to claim 14, Zion teaches pharmaceutical compositions comprising the conjugate (paragraph [0326]). 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-18 of U.S. Patent No. 9,050,370. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US’370 comprise overlapping subject matter.
US’370 is drawn to 

    PNG
    media_image3.png
    109
    180
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    216
    251
    media_image4.png
    Greyscale

each occurrence of T is independently a covalent bond, a carbon atom, a heteroatom, or an optionally substituted group selected from the group consisting of acyl, aliphatic, heteroaliphatic, aryl, heteroaryl, and heterocyclic; each occurrence of T is independently a covalent bond or a bivalent, straight or branched, saturated or unsaturated, optionally substituted C.sub.1-30 hydrocarbon chain wherein one or more methylene units of T are optionally and independently replaced by --O--, --S--, --N(R)--, --C(O)--, --C(O)O--, --OC(O)--, --N(R)C(O)--, --C(O)N(R)--, --S(O)--, --S(O).sub.2--, --N(R)SO.sub.2--, --SO.sub.2N(R)--, a heterocyclic group, an aryl group, or a heteroaryl group; each occurrence of R is independently hydrogen, a suitable protecting group, or an acyl moiety, arylalkyl moiety, aliphatic moiety, aryl moiety, heteroaryl moiety, or heteroaliphatic moiety; --B is -T-LB-X; each occurrence of X is independently a ligand and wherein at least one ligand consists of aminoethyltrimannose (AETM); each occurrence of LB is independently a covalent bond or a group derived from the covalent conjugation of a T with an X; -D is -T-LD-W; W is the insulin molecule; LD is independently a covalent bond or a group derived from the covalent conjugation of a T with a W; k is an integer from 1 to 12, inclusive; j is an integer from 1 to 4, inclusive; each occurrence of p is independently an integer from 1 to 5, inclusive; and each occurrence of n is independently an integer from 0 to 5, inclusive; and each occurrence of m is independently an integer from 1 to 5, inclusive; and each occurrence of v is independently an integer from 0 to 5, inclusive, with the proviso that within each k-branch at least one occurrence of n is >1 and at least one occurrence of v is >1. 	Claim 16 is drawn to a method of treating hyperglycemia, claim 17 is drawn to a mehod for treating diabetes.
When k is 1, then the formula (II) of US’370 with k = 0-5 reads upon the instantly claimed formulas II-IV with Rp is H, and T, T’ and A are covalent bonds. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Allowable subject matter
Claim 12 is allowable.
Conclusion
	Claims 1, 13-14 are rejected. Claim 12 is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 12/2022